DETAILED ACTION
An amendment was received and entered on 8/25/2021.
Claims 1, 2, 4-11 and 13-28 remain pending.
Claims 6, 7, 10, 11 and 17-28 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 6, 7, 10, and 11) or invention (claims 17-28), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2020.
Generic claim 1 is now allowable. Normally this would trigger withdrawal of the restriction requirement of 4/17/2020 pursuant to MPEP § 821.04(a), and rejoinder of all claims that that require all the limitations of an allowable claim.  However, Applicant’s response to the restriction requirement of 4/17/2017, filed 7/9/2020 was incomplete and did not provide elections of species that affect the examination of the rejoinable claims. Therefore a species election requirement must be set forth again as follows further below. As an alternative to election, Applicant could cancel claims 17-28 and make minor changes to claims 6 and 10 to place the application in condition for allowance. For example, deletion of the phrase “that improves the health of the subject” from claim 6, and rewording claim 10 to indicate that the recited plasmid comprises or expresses the “heterologous nucleic acid”, e.g.  “The composition of claim 1, wherein the composition comprises a broad range host plasmid that either comprises or can express said at least one heterologous nucleic acid.“  


Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct

A. An organism selected from the viruses, mites, beetles, and Nosema parasites
recited in instant claims 19 and 23.
B. An insect selected from:
1) The bee entities recited in claim 20, 
2) A pupae,
3) A bee colony parasite insect.
C. A target gene from claim 21.
The species are independent or distinct and represent a search and/or examination because at least the following reason(s) apply for the following reasons.
The organisms of species group A are either viruses or different forms of life that are entirely unrelated. The insects in species group C are similarly unrelated: bees are not parasites of bee colonies and have a different ecological role entirely. The target genes in species group C all encode structurally and functionally distinct gene products that are unrelated. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently,
claims 1 and 18 are generic to species groups A-C.
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are
generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1 .144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the species unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1 .141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim

identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635